bi
—Z
Se
VA

d CONTRAT DE CREATION DE SOCIETE
E ENTRE
LA GENERALE DES CARRIERES ET DES MINES

ET

LES ENTREPRISES SWANEPOEL

POUR L’EXPLOITATION DU GISEMENT DE
CHABARA

N° 705/10531/SG/GC/2005

NOVEMBRE 2005

7/4
PREAMBULE:

ARTICLE 2. :

ARTICLE 3

ARTICLE 4. :

ARTICLE 5

ARTICLE 6. :

ARTICLE 7.
ARTICLE 9.

ARTICLE 10

ARTICLE 11. : PROGRAMME ET BUDGET...............

ARTILCLE 1
ARTICLE 13
ARTICLE 14
ARTICLE 15
ARTICLE 16
ARTICLE 17

ARTICLE 18

ARTICLE 19:

ARTICLE 20

ARTICLE 21

: OBLIGATIONS DES PARTIES ET PREROGATIVES DE CHABARA...... 10

L'ETUDE DE FAISABILITÉ...

: FINANCEMENT. nent

DUREE DU CONTRAT ET RECOURS...
STIPULATIONS, DECLARATIONS ET GARANTIES... 13
ORGANISATION...

: GERANT ET GERANT ADJOINT...

2 : DISTRIBUTION DES BENEFICES ET CONTROLE... 19

.: RESTRICTION AUX CESSIONS
_: REGLEMENT DES LITIGES OU DIFFERENDS. 22
.: NOTIFICATIONS... ,
. : FORCE MAJEURE...
.: CONFIDENTIALITE

.: TAXES ET IMPOTS...

.: DISPOSITIONS DIVERSES...

: ENTREE EN VIGUEUR... 5

#
CONTRAT DE CREATION DE SOCIETE

. Entre
À LA GENERALE DES CARRIERES ET DES MINES, en abrégé " GECAMINES ", en
u sigle " GCM ", entreprise publique de droit congolais, enregistrée au nouveau registre de
. commerce de Lubumbashi sous le n° 453 et ayant son siège social à Lubumbashi, B.P. 450,
= République Démocratique du Congo, représentée aux fins des présentes par Monsieur

TWITE KABAMBA, Président du Conseil d'Administration, et NZENGA KONGOLO,

1 Administrateur-Délégué Général, ci-après dénommée " GECAMINES " d’une part ;
ET
Ë LES ENTREPRISES SWANEPOEL, en abrégé "SWANEPOEL", entreprise de génie

civil et travaux publics ayant son siège social sur l’avenue de l’Abattoir, n° 42, B. P. 88
Likasi, en République Démocratique du Congo, représentée aux fins des présentes par
Monsieur John SKINNER, Président Administrateur Délégué, ci-après dénommée
«SWANEPOEL » d’autre part,

ci-après dénommées collectivement " les Parties " où individuellement " Partie "

PREAMBULE:

A. attendu que GECAMINES est le seul et l’exclusif titulaire de l’ensemble des droits
afférents à certaines concessions, qui incluent notamment les gisements de cuivre, de
cobalt et de toutes autres substances minérales concessibles, situées dans la Province
du Katanga en République Démocratique du Congo, dont le gisement de CHABARA;

B. attendu que GECAMINES souhaite s’associer à des partenaires pour procéder en
commun à la prospection, au développement à l’exploitation de ces concessions;

G: attendu que GECAMINES a une dette vis-à-vis de SWANEPOEL dont la hauteur sera
déterminée après réconciliation et négociation ;

D attendu que SWANEPOEL a souhaité, et en accord avec GECAMINES, entreprendre
des opérations susceptibles de générer des recettes dont une partie servira au
remboursement de cette dette et payer éventuellement des prestations futures qui
seraient faits par elle en faveur de GECAMINES et une autre partie sera affectée à la
réfection des infrastructures GECAMINES ;

E. attendu que SWANEPOEL déclare être capable de mobiliser les moyens nécessaires
pour acquérir la technologie métallurgique et conduire les opérations d'exploitation du
gisement de CHABARA et de traitement métallurgique, en association avec
GECAMINES ;

F attendu que SWANEPOEL est prête à investir dans l'exploitation des gisements de
CHABARA et de traitement des minerais y extraits ;

Ÿ

| M 7

G. attendu que GECAMINES et SWANEPOEL ont signé le 26 février 2001 un protocole
d'Accord Préliminaire de création d'une Société Privée à Responsabilité Limitée
(MINING }, et que par sa lettre n° 2169/Cab. Mines/01/2001 du 10 mars 2001, le Vice-
Ministre des Mines a autorisé la création de ladite société.

H Attendu que GECAMINES a obtenu toutes les autorisations requises pour conclure le
présent contrat, notamment celle du Ministre des Mines consignée dans sa lettre, n°
CAB MIN/MINES/01/0872/05 du 25/10/2005, relative aux décisions du Conseil
d'Administration du 20 et 21/10/2005

IL EST CONVENU ET ARRETE CE QUI SUIT :
ARTICLE 1. : DEFINITIONS.

1.1. Définitions

Dans le présent Contrat, en ce compris ses annexes, les termes suivants, portant une
majuscule auront respectivement la signification ci-après :

(1) « Avances » signifient tout fonds quelconque avancé à la société dénommée "Société
d'Exploitation Minière de CHABARA", en abrégé "CHABARA MINING" où aux
tierces personnes pour compte de CHABARA MINING par SWANEPOEL ou ses
Affiliés en vertu du présent Contrat, en ce compris et sans limitation, les fonds
destinés aux Dépenses de Prospection, Dépenses d’Investissement et d’Exploitation,
et aux paiements des Redevances de Gestion et des Frais de Commercialisation, à
l'exclusion de tous emprunts directement négociés par CHABARA MINING avec
des tiers et tout apport au capital social par SWANEPOEL

(2) « Associés » signifient SWANEPOEL et GECAMINES, ainsi que leurs successeurs
et cessionnaires respectivement autorisés

(3) «Bien » signifie le gisement de CHABARA contenant du cuivre et d'autres métaux
valorisables à exploiter conformément au plan qui sera en annexe A. Ce gisement
contient du cuivre et toutes autres substances minérales valorisables de la concession
susvisée située dans la Province du Katanga, République Démocratique du Congo,
ainsi que n'importe quelles améliorations qui pourraient exister sur le Bien. Toutefois,
si des tiers prouvent qu’ils détiennent des droits sur ces améliorations, GECAMINES
s'engage à faire immédiatement et à ses frais le nécessaire pour purger complètement
le Bien de ces droits de tiers sur les améliorations, de telle sorte que ces droits de tiers
n’entraînent aucune gêne ou dépense complémentaire pour CHABARA MINING

« Budget » signifie une estimation et un calendrier détaillé de tous les frais à exposer
par CHABARA MINING relativement à un programme, ainsi que les recettes y
afférent.

(4

(5) « Charges » signifient toutes hypothèques, gages, privilèges, sûretés, réclamations,
frais de représentation et de courtage, requêtes et autres charges de toute nature
encourue de quelque manière que ce soit

Fe

772
(6) « Contrat » signifie le présent Contrat de création de CHABARA MINING à conclure
entre la GECAMINES et SWANEPOEL y compris ses annexes.

(7) « Conditions Concurrentielles » et « Agissant dans des conditions concurrentielles »
se rapportent à des transactions conclues avec des tiers autres que des Sociétés
Affiliées, et « Conditions non Concurrentielles » et « Agissant dans des Conditions
non Concurrentielles » se rapportent à des transactions conclues avec des Sociétés

Affiliées.

(8) « Conseil de gérance» signifie le Conseil de gérance de CHABARA MINING

(2) « Date d’Entrée en Vigueur » signifie la date à laquelle la dernière des conditions
définies au présent Contrat sera remplie

(10) « Date d’Option » signifie la date à laquelle SWANEPOEL notifie à GECAMINES
sa décision de mettre le Bien en Production Commerciale conformément à l'Etude
de Faisabilité

(11) « Dépenses en Capital» signifient toutes les dépenses en capital au sens des
Principes Comptables Généralement Admis exposées par et/ou pour compte de
CHABARA MINING, y compris les dépenses relatives à l’Etude de Faisabilité.

(12) « Données » signifient toutes informations et tous registres et rapports ayant trait au
Bien en possession ou sous contrôle et direction de GECAMINES.

(13) « Date de Début d'Exploitation » signifie la date à laquelle les conditions suivantes
seront réunies : (1) les essais de mise en service des installations du Projet tels que
spécifiés dans les Etudes de Faisabilité auront été effectués avec succès et (2) le
premier lot de produits commerciaux sortant de ces installations aura été exporté
pour une vente commerciale. Sont exclus : les sondages des dépôts à rejets, les
prélèvements des échantillons pour les essais, l'installation d’une usine pilote,
l'exportation des produits y obtenus, les opérations réalisées pendant la période de
développement initial d’une usine et l’exportation des échantillons pour analyse ou
eSSals.

(14) « Développement » signifie toute préparation en vue de la récupération des métaux
et substances valorisables contenues y compris l'installation d'un four électrique ou
toutes autres améliorations destinées aux opérations, ainsi que la préparation des
plans de financement.

(15) « Dépenses » signifient toutes les dépenses généralement quelconques faites par
CHABARA MINING en rapport avec le Bien et les Opérations, y compris et sans
limitation, toutes les Dépenses des Prospections, les Dépenses en Capital et les
Frais d'Exploitation.

(16) « Dépenses de Prospection » signifient toutes dépenses, obligations et
responsabilités de toute espèce et de toute nature exposées ou supportées en rapport
avec la Prospection du Bien, à partir de la Date d’Entrée en Vigueur y compris et
sans que cette énumération soit limitative, les dépenses exposées ou supportées en

rapport avec tout programme de Prospection en surface ou en souterrain, d'examen
géologique, géophysique ou géochimique, de forage, d'extraction et d’autres
travaux souterrains, d'essais et de tests métallurgiques, d’études environnementales
pour la préparation et la réalisation de l'Etude de Faisabilité et toutes les Etudes de
Faisabilité complémentaires ou de mise à jour de la capacité de production du Bien.

(7) «Etude de Faisabilité » signifie Les études effectuées par CHABARA MINING et
financées par SWANEPOEL, qui feront l’objet d’un rapport détaillé. Le but de
cette étude de faisabilité sera de démontrer la rentabilité de la mise en production
commerciale du Bien de la manière normalement requise par les institutions
internationales pour décider de l'apport en capital de SWANEPOEL et de la mise
en place par SWANEPOEL du complément au capital nécessaire pour le
développement du Projet. Ce rapport contiendra au moins les informations

suivantes :

[0] une description de la partie du Bien qui sera mise en Production ;

(Gi) l'estimation des réserves de minerais pouvant être récupérées et l’estimation de
la composition et du contenu de celles-ci ;

(üi) la procédure proposée pour le développement, les opérations et le transport ;

(iv) les résultats des tests de traitement des minerais et des études de rentabilité de
leur exploitation ;

(v) la qualité des produits finaux à élaborer qui seront des cathodes de cuivre de
Grade A (LME.) et des cathodes de cobalt dégazées sous vide, ou tous
produits intermédiaires ou autres pour lesquels un marché pourra être trouvé ;

(vi) la nature et l'importance des Installations dont l’acquisition est proposée,
lesquelles peuvent inclure des installations de concentration si la taille,
Létendue et la localisation des gisements le justifie: auquel cas, l’étude
comprendra également une conception préliminaire de ces installations de
concentration ;

(vi) les frais totaux, y compris un budget des dépenses en capital devant être
raisonnablement engagées pour acquérir, construire et installer tous les
structures, machines et équipements nécessaires pour les Installations
proposées, y compris un calendrier de ces dépenses ;

(vii) toutes les études d'impact sur l’environnement nécessaire et leurs coûts ;

(x) l’époque à laquelle il est proposé que le Bien soit mis en Production
Commerciale ;

@ toutes autres données et informations pouvant être raisonnablement nécessaires
pour établir l'existence de gisements de taille et de qualité suffisantes pour
justifier le développement d’une mine, en tenant compte de tous les aspects
pertinents des points de vue commercial, fiscal, économique ou autres, y
compris ce qui concerne le financement des frais et le rapatriement du capital
et des bénéfices ;.

(xi) les besoins en fonds de roulement pour les premiers mois d’exploitation du
Bien jusqu’à l’encaissement des premières recettes de commercialisation ;.

(x) des chapitres concernant la géologie et les examens géologiques, la
géotechnique, l’hydrogéologie, l'évaluation des capacités en eau potable et en
eau industrielle, les schémas de traitement métallurgique et les descriptions des
installations, l’approvisionnement et la distribution d’électricité, la localisation
de l'infrastructure du Projet, la main d'œuvre et le personnel, l’impact sur
l’environnement social (développement d’écoles, routes, hôpitaux, centres de

loisirs et culturels, activités agricoles, etc.), les voies d'importation et
d'exportation et les procédures de commercialisation ;

(xii) Les flux de liquidités projetés, évolution du cash-flow, trésorerie, taux
d’endettement, période de remboursement du financement et une prévision
économique de la durée de la vie du Projet ;.

(xiv) La recherche des sources de financement sur le marché international.

(18) «Exercice Social » signifie l’année calendrier. Le premier exercice social ira de la
Date de Constitution de CHABARA MINING au 31 décembre de la même année.

(19) «Exploitation Minière » signifie les travaux miniers d’extraction, production,
traitement, de transport interne, de manutention de concentration, de traitement
métallurgique, de raffinage et autres, de traitements des produits et d'aménagement
des sites d'exploitation

(20) « CHABARA MINING» signifie la Société Privée à Responsabilité Limitée qui est
créée par GECAMINES et SWANEPOEL, dénommée « Société d'Exploitation

Minière de CHABARA » ;.
(21) «Force Majeure » a la signification décrite à l’article 16 du présent Contrat.

(22) «Frais d'Exploitation » signifient tout frais et dépenses au sens des principes
comptables généralement admis exposés par ou pour compte de CHABARA
MINING après la Date d’Option, à l’exclusion de :

@ toutes les Dépenses de Prospection exposées par ou au nom de CHABARA
MINING après la Date d’Option ;

(ii) toutes les Dépenses en Capital,

(ii) tous les amortissements et réductions de valeur de CHABARA MINING au
sens des Principes Comptables Généralement Admis, exposés ou pris en
compte après la Date d’Option ;

(iv) tous les impôts sur les revenus de CHABARA MINING supportés après la
Date d’Option,

() les frais de commercialisation ;

(vi) les intérêts payés a SWANEPOEL et/ou à ses Sociétés Affiliés sur les avances

consenties en vertu du présent Contrat

(23) « Gérants» signifient les personnes qui, à un moment donné, sont dûment
nommées Gérants de CHABARA MINING conformément aux Statuts.

(24) « Gouvernement » signifie le gouvernement de la République Démocratique du
Congo.

(25) «Installations » signifient le gisement de CHABARA et le four installé, les voies
de roulage et tout bâtiment, usines et autres infrastructures, installations fixes et
améliorations et tous autres biens, meubles ou immeubles, pouvant exister à un
moment donné sur ou dans le Bien ou hors du Bien, dans la mesure où ils sont
utilisés ou affectés au bénéfice exclusif du Projet.

(26) « Jour Ouvrable » signifie une journée autre que Samedi, Dimanche ou un jour férié
en République Démocratique du Congo.

@7)

(8)

@9)

(0)

(ED)

G2)

(3)

G4)

G5)

G6)

(7)

G8)

G°)

(40)

«Obligations» signifient toutes dettes, demandes, Parts, procédures, griefs,
requêtes, devoir et obligations de toute nature, quelle qu’en soit la cause.

« Opérations » signifient la Prospection, le Développement et l’Exploitation du
Bien et la Commercialisation du produit

« Produits » signifient les produits finis provenant de l’Exploitation Minière.

«Production commerciale» signifie l'exploitation commerciale du Bien à
l'exclusion des traitements minier et métallurgique effectués à des fins d’essais
dans le cadre de la mise en opération d’une usine pilote ou des opérations
effectuées durant la période de mise au point initiale d’une usine.

«Prospection» signifie toutes les activités visant à déterminer l'existence,
l'emplacement, la quantité, la qualité ou la valeur économique du gisement de
CHABARA

« Principes Comptables Généralement admis » signifient les principes comptables
généralement admis dans l’industrie minière internationale.

«Parties » signifient les parties au présent Contrat. CHABARA MINING ratifiera
le présent Contrat.

«Personne» signifie toute personne physique, société, partenariat, entreprise
commune, association, filiale commune, trust, organisation sans personnalité
juridique ou gouvernement, ou tout organisme ou subdivision politique du
gouvernement

« Programme » signifie une description raisonnablement détaillée des Opérations à
réaliser et des objectifs à atteindre, pendant une période donnée, préparée par le
Gérant et approuvée par le Conseil de Gérance de CHABARA MINING

«Projet» signifie l’ensemble des activités d'exploitation, de gestion et de
conception visant à la mise en valeur du Bien, la Prospection, le Développement et
V'Exploitation des gisements miniers du Bien ainsi que la commercialisation des
Produits en résultant.

« Parts » signifient les 1000 Parts intégralement libérées, représentant le capital de
CHABARA MINING

«Régime Fiscal et Douanier et Autres Garanties » signifie le Régime Fiscal et
Douanier et Autres Avantages Spécifiques applicables au Projet.

« Sociétés Affiliées» signifient toute Société ou entité qui directement où
indirectement, contrôle un Associé ou est contrôlée par un Associé ou toute Société
ou entité qui directement ou indirectement, contrôle ou est contrôlée par une
Société ou entité qui elle-même contrôle ou est contrôlée par un Associé.

« Contrôle » signifie la détention directe ou indirecte par une Société ou entité de
plus de 50 % des droits de vote à l'Assemblée Générale de cette Société ou entité.
(41) « Statuts » signifient les Statuts de CHABARA MINING
(42) «Taux de Références » signifient le taux d’intérêt LIBOR à un an.

1.2. Genre et Nombre

Dans le présent Contrat, toute référence au genre masculin inclut le genre féminin et vice-
versa, et toute référence au singulier inclut le pluriel et vice-versa.

1.3. Délais

Pour le calcul des délais endéans, aux termes desquels, dans lesquels ou suivant lesquels
un acte doit être posé ou une démarche entreprise en vertu du présent Contrat, la date de
début de ce délai ne sera pas prise en compte, tändis que la date de la fin de ce délai le
sera. Si le dernier jour d’un tel délai n’est pas un Jour Ouvrable, ce délai prendra fin le

Jour Ouvrable suivant
1.4. Interprétation Générale

Dans le présent Contrat, sauf s’il est expressément disposé autrement :

(a) Le présent Contrat

Les mots «ci-avant », « ci-dessus », «par le présent » et les autres mots de même
portée se réfèrent au présent Contrat compris comme un tout et pas seulement à des
articles, à une section ou à une autre subdivision quelconque.

(b) Titres
Les titres n’ont qu’une fonction de facilité ; ils ne font pas partie du présent Contrat et

ne peuvent servir à l'interprétation, à la définition ou à la limitation de la portée, de
l'étendue ou de l'intention de ce Contrat ou d’une quelconque de ses dispositions.

(c) Loi
Toute référence à une loi comprend les mesures d'exécution de celle-ci, tous
amendements apportés à cette loi ou à ses mesures d’exécution, ainsi que toutes lois
ou mesures d'exécution qui pourraient être décrétées avec pour effet de compléter ou
de remplacer une telle loi ou une telle mesure d'exécution.

(d) Principes Comptables Généralement Admis

Toute définition à caractère financier devant être donnée en vertu du présent Contrat le
sera conformément aux Principes Comptables Généralement Admis.

ARTICLE 2. : OBJET.

Le présent Contrat a pour objet de définir les droits et obligations des Parties sur la mise en
œuvre du Projet et de déterminer les droits et obligations respectifs de GECAMINES et de

WW L
SWANEPOEL constituant dans un premier temps une Société Privée à Responsabilité
Limitée qui s'appellera Société d'Exploitation Minière de CHABARA, en abrégé
«CHABARA MINING s.pr.l. », et dans un deuxième temps une Société par Action à
Responsabilité Limitée (s.a.r.l.). quand toutes les conditions seront réunies.

En conséquence, simultanément à la signature et à l'échange des originaux du présent Contrat,
SWANEPOEL et GECAMINES procéderont immédiatement à la constitution de CHABARA
MINING, conformément aux lois de la République Démocratique du Congo, et aux clauses

du présent Contrat

GECAMINES et SWANEPOEL souscriront respectivement 45 % et 55 % des Parts dans le
capital de CHABARA MINING. Cette répartition pourra être révisée si la conclusion de
l'Etude de faisabilité démontre la nécessité de son augmentation pour la rentabilité suffisante

des bailleurs de fonds

ARTICLE 3. : OBLIGATIONS DES PARTIES ET PREROGATIVES DE CHABARA

3.1. Obligations de GECAMINES :

(a) à la création de CHABARA MINING, GECAMINES lui cédera, et sans limitation,
toutes les données, informations, registres et rapports ayant trait au Bien se trouvant
en sa possession ou sous son contrôle et sa direction, en vue d'effectuer l'Etude de

Faisabilité ;
(b) à la création de CHABARA MINING, GECAMINES lui cédera, tous ses droits et
titres généralement quelconques relatifs à l'intégralité du Bien ;

(c) souscrire et libérer son apport au capital social convenu dans les Statuts

(d) immédiatement après la cession des droits et titres visés au point 3.1.(b) ci-dessus,
GECAMINES s’engage à obtenir conformément à la législation minière congolaise
l'approbation de ladite cession par le Ministre des Mines.

(e) réaliser les autres obligations prises dans le Protocole d’ Accord à l’article 3.2.

3.2. Obligations de SWANEPOEL :

(a) souscrire et libérer son apport au capital social convenu dans les Statuts ;

(b) dés l'Entrée en Vigueur du présent contrat, financer l'Etude de Faisabilité de manière a
permettre à CHABARA MINING d'effectuer cette étude dans le délai convenu ;

(c) financer l'exploitation du gisement de CHABARA conformément aux
recommandations de l’Etude de Faisabilité ;

(d) avancer ou faire en sorte que soient avancés à CHABARA MINING les fonds
complémentaires nécessaires pour mettre le Bien en Production Commerciale, aux
conditions prévues au présent Contrat.

(e) réaliser les autres obligations prises dans le Protocole d’Accord à l’article 3.1.

st
(f) ne pas intenter une action en justice contre GECAMINES au sujet de sa créance telle
qu’elle sera consolidée après réconciliation des comptes ou d’arrêter toute action
initiée avant la conclusion du présent contrat

(g) renoncer à demander des intérêts sur le montant du par GECAMINES.

{h) éteindre sa créance conformément aux dispositions de l’article 12 du présent contrat et
donner à GECAMINES une quittance au terme de l’apurement de sa créance sur celle-

ci.

3.3. Prérogatives de CHABARA MINING:

Les Parties assignent à CHABARA MINING entre autres les missions ci-après :

(a) effectuer l'Etude de Faisabilité et communiquer les résultats de cette étude aux parties ;

(b) veiller à la construction et à l’équipement des usines de traitement métallurgique de
CHABARA MINING, conformément aux recommandations de l'Etude de Faisabilité et
sous réserve de la recevabilité desdites recommandations par les deux parties ;

(c) se conformer aux normes techniques d'Exploitation Minière et de l’environnement.

(d) réaliser les autres prérogatives lui définies dans ce Protocole d’Accord à l’article 3.3.

ARTICLE 4. : L'ETUDE DE FAISABILITÉ.

4.1. Intérêts

Sous réserve de la résiliation anticipée du présent Contrat par SWANEPOEL
conformément aux articles du présent Contrat, à compter de la Date d'Entrée en Vigueur,
SWANEPOEL ou ses Sociétés Affiliées avanceront des fonds afin de faire face aux
Dépenses de Prospection destinées à déterminer les informations nécessaires à la
connaissance complète du gisement concerné par le présent Contrat, et de faire toutes les
autres dépenses nécessaires pour réaliser l'Etude de Faisabilité dans les délais définis au
point 4.2. Pour plus de clarté et sans limitation, il est entendu et convenu que
GECAMINES, en sa qualité d’Associé, n'aura aucune obligation en ce qui concerne les
fonds nécessaires à CHABARA MINING pour faire face aux dépenses. Toutefois, les
installations de GECAMINES pourraient être utilisés suivant leur disponibilité et ce
moyennant un prix à convenir.

CHABARA pourra recourir, moyennant un prix à convenir, à l'expertise GECAMINES
tant pour l’Etude de Faisabilité que pour le développement du Projet.

4.2. Remise de l'Etude de Faisabilité.

CHABARA MINING fera en sorte que l'Etude de Faisabilité soit remise aux deux parties
dans un délai de douze (12) mois à compter de la date de sa création. Ce délai pourrait
être prorogé de trois (3) mois supplémentaires moyennant justification.

L'Etude de Faisabilité sera faite en deux étapes conformément à l’article 4.2. du
Protocole d’Accord et le point 17 de l’Article 1 du présent contrat.

ARTICLE 5. : FINANCEMENT.

5.1. Financement.

A compter de la date à laquelle l'Etude de Faisabilité sera remise aux deux parties,
SWANEPOEL disposera d’un délai de 6 mois pour mettre en place, au nom et pour
compte de CHABARA MINING, le financement nécessaire pour les investissements
devant mener à la production commerciale retenue sur base de l’Etude de Faisabilité. La
construction des usines de traitement devront commencer dans les six (6) mois susvisés et
se terminer dans un délai de vingt quatre (24) mois suivant le début des travaux. Durant
une période de 6 mois suivant l’expiration de ce délai de 24 mois CHABARA MINING
informera les deux Parties de sa décision de mettre le bien en production commerciale

Les avances effectuées à titre de prêt par SWANEPOEL et/ou ses Sociétés Affiliées
représenteront 30 % au moins du financement de la première phase du projet, constituée
par l'Etude de Faisabilité

GECAMINES n’aura aucune responsabilité en cé qui concerne le financement. Elle sera
cependant informée de ses modalités et pourra donner son avis sur celles-ci, le cas
échéant. Elle pourra en outre être requise, en tant qu’Associé, de coopérer à
l'établissement des garanties nécessaires au financement conformément à l’article 5.2.

5.2. Coopération dans le financement.

GECAMINES sera informée de ce que SWANEPOEL ou CHABARA MINING auront
l'intention de se procurer en partie le financement nécessaire pour mettre le Bien en
production commerciale auprès d'agences et de banques internationales et SWANEPOEL
confirme sa capacité à le faire.

GECAMINES accepte de coopérer pleinement avec SWANEPOEL et CHABARA
MINING pour faciliter l'obtention d'un tel financement, notamment en signant tout
document et en donnant toutes assurances pouvant être raisonnablement requis pour
contracter un tel financement, toutefois sans engagement financier de sa part.

ARTICLE 6. : DUREE DU CONTRAT ET RECOURS.

6.1. Durée
Sauf s’il y est mis fin conformément à une quelconque disposition du présent article, le
présent Contrat demeurera en vigueur jusqu’à ce que :

(a) le Bien ne soit plus exploitable ou
(b) les Associés décident de commun accord de mettre fin au présent Contrat auquel cas les

dispositions de l’article 6.5. s’appliqueront
Les Parties conviennent de se réunir tous les trois ans pour examiner l'opportunité de
poursuivre la collaboration définie dans le présent contrat.

6.2. Résiliation anticipée par SWANEPOEL

SWANEPOEL peut mettre fin au présent Contrat pour convenance personnelle
moyennant l’envoi d’un préavis écrit de 30 jours à GECAMINES et à CHABARA
MINING Dans ce cas et pour donner plein effet à cette résiliation, SWANEPOEL cédera
sans contrepartie ses Parts à GECAMINES et provoquera la démission des personnes qui,
sur sa présentation, auront été nommées au Conseil de Gérance. En outre, toutes les

Al

LA 9

64.

6.5

Avances quelconques consenties à cette date et dues à SWANEPOEL et/ou à ses Sociétés
Affiliées par CHABARA MINING seront considérées comme acquises à CHABARA
MINING. La dette de CHABARA MINING à l’égard de SWANEPOEL et/ou ses
Sociétés Affiliées sera annulée et l'Etude de Faisabilité (en l’état où elle se trouvera à ce
moment) demeurera la propriété de CHABARA MINING. A dater de l’envoi du susdit
préavis, SWANEPOEL sera libérée de toute obligation de faire des Avances pour
financer toutes dépenses, de participer à toute augmentation de capital. SWANEPOEL
restera seule responsable de tous ces engagements avec les tiers.

Inexécution par SWANEPOEL

En cas d’inexécution d’une des dispositions du présent contrat ou du non-respect des
délais prévus à l'article 5 du présent Contrat par SWANEPOEL, GECAMINES mettra
SWANEPOEL en demeure de s'exécuter dans un délai de 30 jours. A l'expiration du délai
de mise en demeure non suivi d'effet, GECAMINES sera libérée de toutes ses obligations
et SWANEPOEL restera seule responsable de tous ses engagements avec les tiers. La
dette de CHABARA MINING à l'égard de SWANEPOEL et/ou ses Sociétés Affiliées

sera annulée.
Inexécution par GECAMINES

En cas d’inexécution d’une disposition du présent Contrat par GECAMINES,
SWANEPOEL mettra GECAMINES en demeure de s’exécuter dans un délai de 30
jours. Si GECAMINES n’a pas remédié à cette inexécution dans les trente jours de la
mise en demeure lui adressée par lettre recommandée par SWANEPOEL, celle-ci pourra
conformément à la procédure de règlement des différends prévus à l’articles 14, postuler

la résiliation du présent Contrat.

Liquidation

Si les Associés s’accordent sur la dissolution ou sur la liquidation de CHABARA
MINING, les dispositions de ses statuts concernant la liquidation s’appliqueront
conformément aux lois de la République Démocratique du Congo.

ARTICLE 7. : STIPULATIONS, DECLARATIONS ET GARANTIES

7.1

(a)

. Stipulations, Déclarations et Garanties des Parties

Chaque Partie stipule, déclare et garantit par la présente à l’autre Partie que :

Constitution.

Elle est une Société valablement constituée selon les lois en vigueur au lieu de sa
constitution ; elle est organisée et existe valablement selon ces lois et a le pouvoir

d'exercer ses activités dans les juridictions où elle les exerce.

(b) Pouvoir et Compétence.

Elle a plein pouvoir et compétence pour exercer Ses activités, pour conclure le présent
Contrat et toutes conventions ou actes visés où envisagés au présent Contrat de même que
pour exécuter toutes les obligations et devoirs quelconques lui incombant aux termes du

présent Contrat

| LÀ
(c) Autorisations.

Elle a obtenu toutes les autorisations sociales ou réglementaires nécessaires pour signer,
remettre et exécuter le présent Contrat et toutes conventions ou actes quelconques visés ou
envisagés au présent Contrat ; cette signature, cette remise et cette exécution: (i) ne
contredisent ni ne violent aucune disposition de ses statuts, aucune décision d’Associés ou
de Gérants, ni aucun accord, stipulation, Contrat ou engagement quelconque auquel elle
est partie ou par lequel elle est liée, et ne donne naissance à aucune charge en vertu de ces
mêmes actes ; et (ii) ne violent aucune loi applicable

(d) Signature Autorisée.

Le présent Contrat a été valablement signé et remis par elle et est, conformément à ses
termes, valable, obligatoire et exécutoire à son égard.

7.2. Stipulations, Déclarations et Garanties de GECAMINES

GECAMINES stipule, déclare et garantit par la présente à SWANEPOEL :

(a) Titulaire.

GECAMINES est titulaire exclusif de l'intégralité des droits, des titres et participations
dans et sur le Bien. GECAMINES a le droit de conclure le présent Contrat et de céder ses
droits sur le Bien à CHABARA MINING conformément aux termes du présent Contrat
quittes et libres de toutes charges généralement quelconques. GECAMINES détient toutes
les autorisations généralement quelconques nécessaires pour procéder aux Opérations sur
le Bien, y compris, sans que cette énumération soit limitative, les droits de surface relatifs
au Bien ainsi que l’accès, aux conditions à convenir avec les prestataires des services
concernés, aux infrastructures (eau, électricité, chemin de fer, routes, aéroport, etc.)
nécessaires aux Opérations. Il n’est rien qui affecte les droits, titres et participations de
GECAMINES dans le Bien, ni qui puisse sérieusement compromettre laptitude de
CHABARA MINING à procéder aux Opérations.

(b) Droits de Tiers

Aucune personne autre que GECAMINES n’a de droit ou de titre sur le Bien et aucune
personne n’a droit à une redevance ou à un autre paiement quelconque, ayant la nature
d’un loyer ou d’une redevance, sur de quelconques minerais, métaux ou concentrés ou

autres produits provenant du Bien, si ce n’est conformément au présent Contrat

(c) Validité de Droits et Titres sur le Bien

Tous les droits et titres relatifs au Bien ont été régulièrement enregistrés conformément
aux lois en vigueur en République Démocratique du Congo. La prospection, les
traitements et les autres opérations menées par ou pour le compte de GECAMINES
concernant le Bien ont été exécutés et menés en bon père de famille et conformément aux
règles de l’art en matière de prospection géologique et géophysique, et pratiques minières,
d'ingénierie et de métallurgie. Tous ces travaux et opérations sont conformes à toutes les
lois, ordonnances ou décisions rendues par toute agence gouvernementale ou quasi

UT

14
gouvernementale, tout ministère ou organisme départemental, administratif ou
réglementaire

(d) Ordres de Travaux.

Il n'y a pas actuellement de travaux commandés ou d’actions requises ou dont on peut
raisonnablement s’attendre à ce quelles soient requises, concernant la réhabilitation et la
restauration du Bien ou se rapportant aux aspects environnementaux du Bien ou des
Opérations exécutées sur celui-ci.

(e) Taxes.
Toutes taxes, cotisations, droits, redevances et impôts imposés, levés sur ou mis à charge

du Bien sont intégralement payés et le Bien est libre de toutes charges fiscales au regard
des lois de la République Démocratique du Congo.

(f Actions

Il n’y a pas d'actions ou de procédures en cours ou menaçantes qui, si elles aboutissaient,
affecteraient ou seraient de nature à affecter le Bien.

(g) Obligations Contractuelles et Quasi-Contractuelles

GECAMINES ne se trouve en infraction d'aucune obligation quelconque, contractuelle, à
l'égard de tiers relativement au Bien et la conclusion ou l’exécution du présent Contrat ne

constituera pas une infraction.
(h) Droits et Titres détenus par CHABARA MINING

Au terme de la cession des droits et titres sur le Bien par GECAMINES à CHABARA
MINING, cette dernière aura la jouissance paisible du Bien et détiendra toutes les
concessions, certificats, enregistrements, permis, autorisations et titres requis par P'Etat ou
par toute autorité gouvernementale où administrative en République Démocratique du
Congo pour détenir le Bien et pour exécuter les Droits (les « Droits et Titres sur le Bien »)
et tous les Droits et Titres sur le Bien seront validés, exempts de passif exigible à la Date
d’Entrée en Vigueur et ne seront grevés d'aucune disposition, condition ou limitation
anormale.

{i) Absence de Polluants.

Aucun produit polluant n’a été déposé, répandu, déchargé, abandonné, pompé, versé, visé,
injecté, déversé ni ne s’est échappé, écoulé ou infiltré sur ou dans le Bien en violation
d’une quelconque législation environnementale applicable ; il n’y a pas de notification
orale ou écrite concernant le déversement d’un produit contaminant en rapport avec le
Bien, qui imposerait ou pourrait l’être à CHABARA MINING d’entreprendre une part
corrective ou réparatrice, ni aucune responsabilité en raison d’une quelconque législation
applicable en matière d'environnement. Aucune partie du Bien n’est située dans une zone
environnementale sensible ou dans des zones de déversement réglementées. Il n’y a pas de
servitude, de privilège ou de charges de nature environnementale relativement au Bien et
il n’est pas des Parts entreprises, sur le point d’être entreprises où en COUrS, qui puissent
grever le Bien de telles charges environnementales.
GECAMINES n’a pas connaissance de faits ou de circonstances ayant traité des matières
environnementales concernant le Bien qui puissent aboutir à l’avenir à des quelconques

obligations ou responsabilités en matières d'environnement.

(j) Informations Importantes.
GECAMINES a mis à la disposition de CHABARA MINING les informations
importantes en sa possession Où SOUS SON contrôle relatives au Bien, lesquelles seront à
valoriser et à prendre en compte dans l'Etude de Faisabilité.

(k) Lois et Jugements
La signature, la remise et l’exécution du présent Contrat par GECAMINES ne violent pas
et ne constitueront pas une violation d’une quelconque règle légale, ni d’une quelconque
décision judiciaire ou assimilée s

() Infrastructure

GECAMINES apportera une assistance pour permettre à CHABARA MINING de
disposer de toutes les infrastructures existantes (eau, électricité, chemin de fer, routes,
aéroport, etc.), aux conditions les plus favorables possibles, lesquelles devront être

négociées avec les prestataires de ces services

7.3. Stipulations, déclarations et garanties de SWANEPOEL

À Elle a la capacité de mobiliser et de lever de fonds requis pour procéder à l'Etude de
Faisabilité et au développement du projet dans les délais convenus

t 7.4. Survivance des stipulations, déclarations et garanties

déclaration et garantie, ainsi que l’engagement de les
respecter, constitue pour chacune des Parties une condition déterminante de la signature
du présent Contrat. Il ne peut être renoncé, en tout ou en partie, à une de ces stipulations,
déclaration et garanties que par la Partie en faveur de laquelle la stipulation, la déclaration
ou la garantie est faite et toutes les stipulations, déclarations et garanties survivront à
l'exécution, à la résiliation du présent Contrat, comme stipulé au présent article, pour
autant que CHABARA MINING continue d'exister. Chaque Partie s’engage à
indemniser et à tenir indemne l’autre Partie de toute obligation résultant de toute
violation d’une stipulation, déclaration ou garantie quelconque contenue dans le présent

Contrat

L’exactitude de chaque stipulation,

8. : MISE EN ŒUVRE DES DISPOSITIONS CONCERNANT LES

ARTICLE |
ASSOCIÉS.

8.1. Effets de la Convention.

e votera ou fera en sorte que ses Parts votent de façon à donner plein et
Contrat, et sans limitation à ce qui précède,
CHABARA MINING conformément à l’Acte

Chaque Parti
entier effet aux dispositions du présent
s'engage à participer à la création de
Constitutif.

16
82

8.3.

8.4.

8.5.

8.6.

Contradiction

En cas de contradiction entre les dispositions du présent Contrat et P'Acte Constitutif
etfou les Statuts de CHABARA MINING, les dispositions du présent Contrat
s’appliqueront dans toute la mesure permise par la loi. Chaque Partie s’engage à voter ou
à faire en sorte que ses Parts votent les modifications des Statuts de CHABARA
MINING nécessaires pour éliminer la contradiction en faveur des dispositions du présent
Contrat

Ratification

Dès la constitution de CHABARA MINING, l’Assemblée Générale des Associés ratifiera
expressément le présent Contrat, ainsi que tous les actes qui auront été posés au nom et
pour compte de CHABARA MINING en formation en vertu du présent Contrat. Par le
présent Contrat, les parties se portent fort de cette ratification.

Endossement sur les Certificats des Parts.

Tout certificat de Part qui serait émis par CHABARA MINING pour les Parts portera à
son recto la mention suivante :

«Le droit des Associés de CHABARA MINING de vendre, de gérer, d’aliéner ou de
réaliser leurs Parts est limité par les conditions du Contrat de création de CHABARA
MINING à conclure entre les Associés de CHABARA MINING».

Associés Successifs liés

Toute personne qui deviendra Associé de CHABARA MINING sera liée par les
dispositions du présent Contrat et devra marquer son accord sur les termes de celui-ci en
remettant aux Parties un document écrit dans lequel elle déclare sa volonté d’être liée par
les conditions du présent Contrat et indique une adresse où les notifications prévues au
présent Contrat pourront lui être faites. Chaque Partie stipule et accepte qu’après qu’un
tiers ait marqué son accord sur les conditions du présent Contrat, chacune d’elles sera liée
à l'égard de chacun de ces tiers et que, de la même façon, chacun de ces tiers sera lié à
l'égard de chacune des Parties.

Parts.

Les dispositions du présent Contrat relatives aux Parts s’appliqueront mutatis mutandis à
tous les titres ou Parts dans lesquels les Parts pourraient être converties, modifiées,
réclassifiées, redivisées, redésignées, rachetées, subdivisées ou consolidées ; également, à
tous les titres et Parts quelconques que les Associés de CHABARA MINING auront droit
à titre de dividende ou de distribution payable en Parts ou en titres ; ainsi qu’à tous les
titres ou Parts de CHABARA MINING ou de toute Société qui succéderait à celle-ci ou
la continuerait, qui pourraient être reçus par les Associés suite à une réorganisation, à une
fusion ou à une consolidation, qu’elle soit ou non imposée par la loi

ARTICLE 9. : ORGANISATION

L'organisation de CHABARA MINING sera régie selon les Statuts.

L'Administration de CHABARA MINING sera assurée par le Conseil de Gérance composé
de 4 (quatre) membres dont 2 (deux) désignés par GECAMINES et 2 (deux) désignés par
SWANEPOEL. Le Président du Conseil de Gérance sera choisi parmi les membres présentés
par SWANEPOEL et le Vice-Président sera choisi parmi les membres présentés par
GECAMINES. Le poste de Gérant sera assuré par un candidat présenté par SWANEPOEL, et
celui du Gérant Adjoint sera assuré par un candidat présenté par GECAMINES.

ARTICLE 10. : GERANT ET GERANT ADJOINT.
10.1, Nomination et Rémunération du Gérant et du Gérant Adjoint.

Le Conseil de Gérance nommera en qualité de Gérant le candidat à cette fonction
présenté par SWANEPOEL et en qualité du Gérant Adjoint le candidat présenté par
GECAMINES. Le Conseil de Gérance déterminera la rémunération du Gérant et du
Gérant Adjoint en tenant compte des rémunérations normalement payées dans le secteur

minier international pour des fonctions équivalentes
10.2. Pouvoirs et devoirs du Gérant et du Gérant Adjoint

Conformément aux termes et conditions du présent Contrat, et sous le contrôle et la
direction du Conseil de Gérance, le Gérant dirigera et contrôlera les Opérations
conformément aux Programmes et Budgets adoptés. Il sera assisté dans ses fonctions
par le Gérant Adjoint

10.3. Informations sur les opérations.

Le Gérant tiendra informé le Conseil de Gérance de toutes les opérations et remettra à
cet effet par écrit au Conseil de Gérance :

() des rapports d'avancement trimestriel comprenant les détails des Dépenses en rapport
avec le Budget adopté ;

(ii) des sommaires périodiques des informations collectées ;

(ii) des copies des rapports concernant les Opérations ;

(iv) un rapport final détaillé, dans les 60 jours suivants l’achèvement de chaque
Programme et Budget, qui comprendra une comparaison entre les dépenses réelles et
les dépenses budgétisées, et une comparaison entre les objectifs du programme et les
résultats atteints ;

(v) tous les autres rapports qui pourraient être raisonnablement requis par le Conseil de

Gérance

En tout temps raisonnable, le Gérant permettra au Conseil de Gérance et à chaque
Associé d’avoir accès à, d’inspecter et de copier, à leurs frais, tous plans, rapports de
forage, tests de carottes, rapports, examens essais, analyses, rapports de production,
registres d'opérations, techniques, comptables et financiers et autres informations

collectées au cours des Opérations

10.4. Indemnisation

Sans préjudice des dispositions légales applicables, CHABARA MINING indemnisera
tout Gérant ou fondé de pouvoirs, ainsi que ses héritiers et représentants légaux, de

18

toutes obligations contractées ou dépenses lui incombant raisonnablement en raison de
toute action ou procédure civile ; pour le compte de CHABARA MINING si ce Gérant
ou fondé de pouvoirs a agi honnêtement et de bonne foi dans le meilleur intérêt de
CHABARA MINING

ARTICLE 11. : PROGRAMME ET BUDGET.
11.1. Opérations conduites conformément aux Programme et Budget.

Sauf s’il est stipulé autrement dans le présent Contrat, les Opérations seront conduites et
les Dépenses seront exposées en se conformant exclusivement aux Programme et

Budget approuvé

11.2. Présentation de Programme et Budget.

Les Programme et Budget proposés seront préparés par le Gérant, après consultation des
Associés, pour toute période que le Gérant jugera raisonnable. Chaque Programme et
Budget adopté sera revu, sans égard à sa durée, au moins une fois l’an, au cours d’une
réunion du Conseil de Gérance. Pendant la durée de tout Programme et Budget, et au
moins 3 mois avant son expiration, le Gérant préparera un projet de Programme et
Budget pour la période suivante, et le soumettra au Conseil de Gérance.

11.3. Examen et approbation ou modification des projets de Programme et Budget.

Dans les 15 jours endéans lesquels un projet de Programme et Budget lui est soumis, le
Conseil de Gérance approuvera ou modifiera ce projet de Programme et Budget.

11.4. Notification aux Associés des Programme et Budget Approuvé.
Dans les 15 jours de l’approbation par le Conseil de Gérance des Programme et Budget,
avec ou sans modification, le Conseil de Gérance notifiera sa décision par écrit à chaque
Associé, avec une copie des Programme et Budget approuvés.

11.5. Dépassements de Budget ; modifications de Programme.

Le Gérant sollicitera l'approbation préalable du Conseil de Gérance pour tout écart
excédant 20 % par rapport à un Programme ou à un Budget adopté

ARTILCLE 12 : DISTRIBUTION DES BENEFICES ET CONTROLE.

12.1. Répartition des bénéfices nets

Après constitution des réserves pour le bon fonctionnement de CHABARA MINING,
en tant que Société Privée à Responsabilité Limitée, et plus tard la Société par Actions à
Responsabilité Limitée, les bénéfices seront affectés à raison de 60 % au
remboursement des Avances et intérêts, de 20 % au remboursement de la dette
GECAMINES vis-à-vis de SWANEPOEL et 20 % à la rétribution des Parties
proportionnellement à leur participation dans CHABARA MINING-

na
l D 71 y

su

î
A Ja fin de la période de remboursement des Avances et intérêts, 60 % des bénéfices
seront affecté au remboursement de la dette GECAMINES vis-à-vis de SWANEPOEL
et 40% à la rétribution des Parties proportionnellement à leur participation dans

CHABARA MINING.
À la fin du remboursement de cette dette GECAMINES vis-à-vis de SWANEPOEL, la

totalité des bénéfices à distribuer sera attribuée aux Parties en proposition de leur
participation dans CHABARA MINING, soit 55% pour SWANEPOEL et 45% pour
GECAMINES

12.2. Avances sur Dividendes.

Sous réserve de ce qui est prévu ci-avant, à compter de la Date de Remboursement,
chaque Associé recevra trimestriellement, à titre d'avance sur les distributions annuelles
de bénéfices, un montant égal à sa Part dans les bénéfices estimés (sous déduction d’une
réserve adéquate pour le service de la dettè, pour fonds de roulement et fonds
d’amortissement) afférents au dernier trimestre concerné de CHABARA MINING. Ces
avances, et distributions, seront payées en dollars sur le compte en République
Démocratique du Congo ou à l’étranger indiqué par chaque Associé. Les Avances
trimestrielles seront compensées annuellement avec les dividendes à recevoir par
chaque Associé de CHABARA MINING à la fin de l’Exercice Social. Si les avances
trimestrielles payées aux Associés excèdent le montant des dividendes annuels auxquels
ils ont droit, le montant payé en trop à chaque Associé de CHABARA MINING sera
considéré comme un prêt à chacun des Associés de CHABARA MINING, lequel prêt
devra immédiatement être remboursé à la date où ce paiement en trop est constaté.

12.3. Distribution en Nature

L'Assemblée Générale des Associés peut décider, à Funanimité, de distribuer tout ou
une partie des dividendes en nature, sous forme des produits, selon les modalités qu’elle

décidera également à l’unanimité.
12.4. Contrôle des Comptes.

Le contrôle des comptes de CHABARA MINING et la nomination de commissaire des
comptes s’opérera conformément aux Statuts de CHABARA MINING

12.5. Prix de cession et Royalties

En contrepartie de la cession des droits et titres miniers sur les biens, CHABARA
MINING paiera mensuellement à GECAMINES 4,5 % des recettes brutes issues de la
commercialisation et ce à partir de la Date de Début d'Exploitation

CHABARA MINING paiera en plus à l’Etat congolais les redevances exigibles
conformément au code minier.

ARTICLE 13. : RESTRICTION AUX CESSIONS

13.1. Réglementations des cessions

20 Fa
71 1,
132

1333.

13.4.

La Cession des Parts sera régie par les Statuts de CHABARA MINING et par le présent
article

Gages des Parts.

Un Associé (le « Débiteur Gagiste ») peut gager ou grever de toute autre façon toutes
(mais seulement toutes) ses Parts au profit de toute personne (le « Créancier Gagiste »),
si ce gage ou cet autre engagement prévoit expressément qu’il est subordonné au
présent Contrat et aux droits que l'autre Associé tire du présent Contrat, et si le
Créancier Gagiste convient avec l’autre Associé de céder sans réserve tous ses droits sur
ces Parts à toute personne quelconque qui pourrait ultérieurement être habilitée à
acquérir ces Parts, moyennant paiement par l’autre Associé au Créancier Gagiste de
toutes les sommes dont ces Parts garantissent le paiement ; dès à présent, le Débiteur
Gagiste autorise irrévocablement un tel paiement.

Cession à des Sociétés Affiliées

Un Associé peut céder toutes (mais seulement toutes) ses Parts à une Société Affiliée
sans le consentement de l’autre Associé, si lP'Associé et la Société Affiliée souscrivent à
l'égard de l’autre Associé les engagements suivants

(a) la Société Affiliée demeurera une Société Affiliée aussi longtemps qu’elle détiendra
les Parts ;

(b} avant que la Société Affiliée cesse d’être une Société Affiliée, elle recédera les Parts
à l'Associé auquel elle était affiliée ou à une Société Affiliée de cet Associé, qui
prendra le même engagement à l'égard de l’autre Associé ;

Offre d’un tiers et droit de préemption.
Un tiers peut faire l'offre d'acheter des Parts auprès d'un Associé.

L'acceptation de cette offre est conditionnée par l’adhésion de l'offrant au présent
contrat.

L'offre du tiers devra être irrévocable pour une période de 80 jours.
Dans les 10 jours de la réception de l'offre, l'Associé sollicité adressera une copie de

celle-ci à l’autre Associé.
Celle-ci dispose d'un droit de préemption sur toutes les Parts susceptibles d'être cédées.

La répartition de ces Parts se fera normalement d'une manière proportionnelle aux
nombres de Parts détenues initialement par chacun des Associés, sauf arrangement libre

entre eux.

Ce droit de préemption est à exercer dans un délai de 30 jours à compter de la date de la
notification de l'offre par l'Associé sollicité

Si dans ce délai précité, l’autre Associé n’a pas accepté ou n'a accepté que partiellement
l'offre du Cédant, cette offre sera présumée refusée dans son ensemble et le Cédant

21
pourra accepter l'offre du tiers et conclure la cession avec l'Offrant. Dans ce cas, les
Associés dans CHABARA MINING prendront toutes les mesures et accompliront
toutes les formalités nécessaires pour que l'Offrant soit enregistré dans les livres de
CHABARA MINING en qualité d'Associé dans CHABARA MINING et pour que soit
signé et délivré un nouveau Contrat d'Associé en remplacement du présent Contrat.

13.5. Conditions de la Vente.

Sauf si d’autres conditions de vente sont convenues entre Associés, les termes et
conditions de vente entre Associés en vertu du présent article 13 seront les suivants :

(a) Prix de vente

Le prix de vente sera payable intégralement par chèque certifié à la date d'exécution
de l’opération en échange de la cession des Parts vendues, quittes et libres de toutes

charges

(b) Exécution

La Vente sera exécutée à 10 heures du matin, au siège social de CHABARA
MINING, le 40° jour suivant l'acceptation par les autres Associés de l’offre
contenue dans l'Offre du Cédant.

(c) Démission

À la date de l'exécution, le Cédant provoquera, s’il a cédé l’ensemble de ses Parts,
la démission de ses représentants au Conseil de Gérance. Le Cessionnaire sera
subrogé dans tous les droits et obligations du Cédant en ce compris, sans que cette
énumération soit limitative, le droit de nommer, selon le cas, le Président, le
Gérant, le Gérant Adjoint.

ARTICLE 14. : REGLEMENT DES LITIGES OU DIFFERENDS.

En cas de litige entre Parties né du présent Contrat ou en relation avec celui-ci ou ayant trait à
la violation de celui-ci, les Parties s’engagent, avant d'engager toute procédure judiciaire, et
sauf urgence, à se rencontrer pour tenter de parvenir à un règlement à l’amiable. A cet effet,
les Mandataires de GECAMINES et de SWANEPOEL (ou les délégués de ceux-ci porteur
d’une procuration) se rencontreront dans les quinze jours de l'invitation à une telle rencontre
adressée par lettre recommandée par la Partie la plus diligente à l’autre Partie. Si cette réunion
n’a pas eu lieu dans ce délai ou si le litige ne fait pas l’objet d’un règlement écrit par toutes les
Parties dans les quinze jours de la réunion, toute Partie peut le soumettre à la compétence des
tribunaux de Lubumbashi.

ARTICLE 15. : NOTIFICATIONS.

Toutes notifications, requêtes, demandes ou autres communications à faire en vertu du présent
Contrat seront faites par écrit et seront présumées avoir été valablement notifiées si elles ont
été télécopiées ou postées par courrier certifié ou recommandé avec port payé par l'expéditeur
ou remise à personnes aux adresses indiquées ci-après ou toute autre adresse que la Partie à
és
A

|
|

laquelle la notification est destinée aura communiquée à l’autre Partie par écrit. Toutes les
notifications seront faites : (i) par remise personnelle à l’autre Partie ; ou (ii) par télécopie
avec une confirmation envoyée par courrier enregistré ou certifié avec accusé de réception ;
ou (iii) par courrier enregistré ou certifié avec accusé de réception.

Toutes notifications seront valables et seront présumées avoir été faites : (i) en cas de remise à
personne, à la date à laquelle elle a été remise, si la remise est opérée pendant les heures
ouvrables normales et, sinon, le jour ouvrable suivant le jour de la remise ; (ii) en cas de
communication électronique, le jour ouvrable suivant la réception de la communication
électronique ; et (iii) en cas d’expédition par la poste, le jour ouvrable suivant le jour de la
réception effective, étant entendu qu’en cas de grève postale, toute notification sera faite par
remise à personne ou par communication électronique, comme prévu au présent article.

Les adresses concernées sont les suivantes :
Pour la GECAMINES : LA GENERALE DES CARRIERES ET DES MINES

A l'attention de Monsieur PAdministrateur-Directeur Général
419, Bld KAMANYOLA

B. P. 450

LUBUMBASHI

0243 23 41041 (Lubumbashi)

2-2-676-8984 (Bruxelles)

Pour LES ENTREPRISES SWANEPOEL
A l'attention de Monsieur le Président Administrateur-Délégué

42, avenue de l’Abattoir
B.P. 88

LIKASI

FAX : 00243 23 32658

ARTICLE 16. : FORCE MAJEURE.

16.1. En cas de force majeure (telle que définie ci-après), la Partie affectée ou susceptible
d’être affectée par cette force majeure (la « Partie Affectée ») le notifiera à l’autre Partie
par écrit, en lui décrivant les circonstances de Force Majeure, dans les quatorze (4)
jours de la survenance de cet événement de Force Majeure. Les parties se concerteront

pour tenter d’en limiter les conséquences.

Dans les quatorze (14) jours de cette première notification, puis, dans le cas où
l'événement de Force Majeure perdure, tous les mois, la Partie Affectée devra adresser
à l’autre Partie des notifications complémentaires contenant une description de
l'événement de Force Majeure, de ses conséquences sur l’exécution de ses obligations
au titre du présent Contrat et une évaluation prévisionnelle de sa durée.

L’autres Partie disposera d’un délai de trente (30) jours à compter de la réception de
chaque notification pour en contester le contenu par une notification de différend (la
«Notification de Différend »), faute de quoi la notification sera considérée comme

acceptée.

23

En cas d’envoi d’une Notification de Différend, les Parties s’efforceront de régler à
l'amiable le différend dans le cadre de discussions qui devront se tenir dans les quinze
(15) jours de la réception par la Partie destinataire d’une Notification de Différend, et
pendant une période qui ne pourra excéder trente (30) jours à compter de la réception
par cette Partie de cette Notification de Différend, sauf accord des Parties sur une
période différente (la « Période de Règlement Amiable »).

Dans l'hypothèse où les Parties ne parviendraient pas à régler à l’amiable au terme de la
Période de Règlement Amiable leur différend quant à l’existence, la durée ou les effets
d’un événement de Force Majeure, ce différend sera tranché par arbitrage
conformément à l’article 15 du présent Contrat. Il est expressément convenu que les
arbitres disposeront d’un délai de deux (2) mois à compter de la saisine de la Cour
d'arbitrage de la Chambre de Commerce Internationale de Paris par la Partie la plus
diligente pour trancher le différend. La sentence du tribunal arbitral sera définitive, les
Parties renonçant irrévocablement par les présentes à faire appel de la sentence.

16.2.Dès qu’un cas de Force Majeure survient, l’exécution des obligations de la Partie
Affectée sera suspendue pendant la durée de la Force Majeure et pour une période
supplémentaire pour permettre à la Partie Affectée, agissant avec toute la diligence
requise, de rétablir la situation qui prévalait avant la survenance dudit événement de

Force Majeure.

Toutes les conditions, tous les délais et toutes les dates postérieures à la date de
survenance du cas de Force Majeure seront adaptés pour tenir compte de la
prolongation et du retard provoqués par la Force Majeure.

Au cas où l’exécution des obligations d’une Partie Affectée serait suspendue, soit
entièrement soit en partie, à cause d’un cas de Force Majeure, le présent Contrat sera
prorogé automatiquement pour une période équivalente à la durée du cas de Force
Majeure.

En cas d’incident de Force Majeure, aucune des Parties ne sera responsable de
l’empêchement ou de la restriction, directement ou indirectement, d'exécuter toute ou

partie de ses obligations découlant du présent Contrat.

La Partie Affectées agira avec toute la diligence raisonnablement requise pour
éliminer le plus rapidement possible l’événement de Force Majeure, sans toutefois que
cela n'implique l'obligation de mettre fin à une grève ou autre conflit social d’une
manière qui irait à l'encontre du bon sens de la Partie Affectée.

16.3.Au cas où le cas de Force Majeure intervenu avant la Création de CHABARA sprl
persisterait au-delà d’une période de trois cent soixante (360) jours, le présent Contrat
restera en vigueur et sera prorogé conformément aux dispositions de l’article 16.2, à
l'exception des cas suivants :

(a) les Parties pourront, à l'initiative d’une des Parties, résilier le présent Contrat
d’un commun accord, auquel cas chaque Partie sera libérée de l’intégralité de
ses obligations au titre du présent Contrat ; ou

{b) une des Parties pourra individuellement résilier le présent Contrat auquel cas
chaque Partie sera libérée de l'intégralité de ses obligations au titre du présent
Contrat. Cependant il est expressément convenu que Gécamines ne pourra

24

exercer ce droit pour un cas de Force Majeure (tel que défini à l’article 16.5)
qui découle ou est en relation avec une action ou une inaction de Gécamines.

vs

164 Au cas où le cas de Force Majeure intervenu après la Création de CHABARA sprl
persisterait au-delà d’une période de trois cent soixante (360) jours, le présent Contrat

q” restera en vigueur et sera prorogé conformément aux dispositions de l’article 16.5, à
L l'exception des cas suivants :

n (c) les Parties pourront, à l'initiative d’une des Parties, résilier le présent Contrat
[ d’un commun accord et CHABARA sprl sera liquidée conformément aux

dispositions de ses statuts et du droit congolais ; ou

(d) SWANEPOEL, en tant Partie Contribuant au Financement, aura le droit, sous

[ réserve de l'accord de GECAMINES, d’acquérir l'intégralité de ses Parts dans

L le cas où (i} Gécamines a indiqué suite à la demande de la Partie Contribuant
au Financement qu’elle ne souhaite pas exercer son opinion visée à l’article
16.4(a) ci-dessus, ou (ii) Gécamines a‘indiqué suite à la demande de la Partie
Contribuant au Financement qu’elle ne souhaite pas résilier le présent Contrat
conformément à l’article 16.4(b) ci-dessus, ou (iii) la Partie Contribuant au
Financement est disposée à offrir pour les Parts une valeur par Part supérieure
à la valeur déterminée par l’expert, conformément à l’article 16.4(a) ci-dessus ;
ou

(e) une des Parties pourra individuellement résilier le présent Contrat. Cependant
il est expressément convenu que Gécamines ne pourra exercer ce droit pour un
cas de Force Majeure (tel que défini à l’article 16 5) qui découle ou est en
relation avec une action ou une inaction de Gécamines.

16.5.Aux fins du présent Contrat, l'expression Force Majeure («Force Majeure ») signifie
tout événement insurmontable et hors du contrôle de la Partie Affectée, y compris, sans
que cette énumération soit limitative, toute grève, lock-out ou autres conflits sociaux,
tout acte d’un ennemi public, insurrection, émeute, acte de violence publique, acte de
terrorisme, pillage, rébellion, récolte, révolution, guerre (déclarée ou non), guerre civile,
sabotage, blocus, embargo, coup d'état, fait du prince ou tout autre événement à
caractère politique, toute catastrophe naturelle, épidémie, cyclone, onde supersonique,
glissement de terrain, foudre, tempête, inondation, tremblement de terre ou conditions
météorologiques exceptionnelles, tout incendie ou explosion, toute expropriation,
nationalisation ou tout accident qui affecte ou est susceptible d’affecter la bonne fin du
Projet ou son financement, pourvu que la Partie Affectée ait pris toutes les précautions
raisonnables, les soins appropriés et les mesures alternatives afin d’éviter le retard ou la
non-exécution, totale ou partielle, des obligations stipulées dans le présent Contrat.
interprétation du terme de Force Majeure sera conforme aux principes et usages du
droit international et du droit congolais, et tout litige relatif à un incident ou aux
conséquences de Force Majeure sera réglé conformément à l’article 15 du présent

Contrat
ARTICLE 17. : CONFIDENTIALITE,.

Toutes données et informations fournies par une Partie à l'autre concernant soit le présent
Contrat, soit l’autre Partie ou le Bien, seront traitées comme confidentielles et ne seront pas
divulguées, sans l'accord préalable et écrit de l’autre Partie (qui ne pourra refuser son accord
sans motif raisonnable), à aucune personne quelconque, à moins qu’une telle divulgation ne
soit nécessaire pour réaliser une vente à un tiers conformément aux clauses de préemption

25

convenues au présent Contrat, ne soit requise par la loi ou par toute autorité réglementaire
quelconque compétente. Lorsqu'une divulgation est requise par la loi ou par une autorité
réglementaire compétente, une copie de l'information dont la divulgation est requise devra
être fournie à la Partie dans un délai aussi raisonnable que possible avant cette divulgation. Si
la divulgation est nécessaire pour rendre effective une cession à un tiers ou pour obtenir un
financement du projet, le tiers ou le financier sera tenu de signer un engagement de

confidentialité
Aucune Partie ne sera responsable, à l'égard de l’autre Partie, de toute interprétation, opinion,

conclusion ou autre information non factuelle que la Partie aura insérée dans tout rapport ou
autre document fourni à la tierce partie qui reçoit l'information, que ce soit par négligence ou

autrement.
La convention de confidentialité signée par jes deux Parties sur ce projet fait partie intégrante

du présent Contrat.

ARTICLE 18. : TAXES ET IMPOTS.

Les taxes et les impôts sont à charge CHABARA MINING Néanmoins, les Parties s’engagent
à effectuer auprès du gouvernement de la République Démocratique du Congo des démarches
en vue de l’obtention de certains avantages fiscaux et douaniers.

ARTICLE 19 : AUDIT

19.1. Chaque Partie a un droit illimité de contrôle et de surveillance sur toutes les opérations
de CHABARA MINING Elle est libre d'exécuter elle-même, notamment par ses
Auditeurs ou Experts Internes ou de faire exécuter par un Auditeur ou Expert tiers.

19.2. La Partie qui se propose d'exécuter de tels contrôles au cours de tel exercice devrait en
aviser l'autre Partie ainsi que la direction de la société 15 jours calendrier avant le

début de desdits contrôles
19.3. L'avis de contrôle indiquera l’objet, l'étendue et le calendrier des contrôles prévus.

L'autre Partie saisie du projet de contrôle par l’une des Parties peut demander d’y
participer. Elle est tenue d’en aviser formellement la Partie initiatrice du contrôle.

19.4. La direction de la société est tenue de faciliter les missions de contrôle annoncées. Les
contrôleurs auront accès à tous les documents de gestion relatifs à leurs missions de
contrôle. Ils pourront interroger le personnel de CHABARA MINING sur les actes de
gestion et recueillir des réponses écrites

19.5. A la fin d’une mission de contrôle, les contrôleurs soumettront leur projet de rapport
au responsable des activités auditées pour avis et commentaires, et le rapport révisé
sera transmis par les contrôleurs à leur mandant

19.6. Les coûts des contrôles exécutés unilatéralement par une Partie seront totalement pris
en charge par elle-même. Par contre les coûts de contrôles conjoints seront pris en

charge par CHABARA MINING.
ARTICLE 20. : DISPOSITIONS DIVERSES.

20.1. Amendement

Le présent Contrat ne peut être amendé ou modifié que par voie d’Avenant signé par
toutes les Parties.

26

202

LS

203

20.4

20.6

20.8

20.5.

20:7;

20.9.

Cession.

Sans préjudice de l’article 13, le présent Contrat ne peut être cédée par une Partie sans
le consentement de l’autre Partie, lequel consentement ne pourra pas être refusé sans
motif raisonnable

Portée

Le présent Contrat bénéficiera aux Parties et à leurs successeurs et cessionnaires
autorisés respectifs et liera ceux-ci. Rien dans le présent Contrat, que ce soit de façon
explicite ou implicite, n’est destiné à conférer à un tiers quelconque, un quelconque
droit ou recours en vertu du présent Contrat

Disposition Nulle

L’illégalité ou la non validité d’une quelconque, disposition du présent Contrat ou d’une
quelconque déclaration faite par une des Parties dans le présent Contrat n’affectera pas
la validité ou le caractère obligatoire des autres dispositions du présent Contrat ou des

déclarations y contenues
Renonciation.

Le fait qu'une Partie au présent Contrat s’abstienne d’exiger, à une ou plusieurs
reprises, le respect strict d’une stipulation quelconque du présent Contrat ne pourra pas
être interprété comme une renonciation à cette stipulation. Toute renonciation par une
Partie à une stipulation du présent Contrat ne vaudra que si elle fait l’objet d’un écrit
exprès

Intégralité de |” Accord.

Le présent Contrat contient l'intégralité de l’accord des Parties concernant son objet et
remplace tous accords antérieurs entre Parties y relatifs, sauf s’il y ait fait référence
expressément dans le présent Contrat.

Environnement.

Les activités de CHABARA MINING s’exerceront dans le respect des lois de la
République Démocratique du Congo et des normes environnementales

internationalement reconnues comme étant de bonne pratique minière.

Engagements complémentaires.

Chaque Partie prend l'engagement, à tout moment, notamment après la Date d’Entrée
en Vigueur sur demande d’une Partie de faire, de signer, de reconnaître et de remettre
tous actes, documents et engagements complémentaires qui s’avéreraient
raisonnablement nécessaires pour une meilleure exécution de toutes les dispositions du

présent Contrat.

Langue

Ce Contrat est rédigé en français.
20.10. Loi Applicable

Le présent Contrat sera régie par les lois de la République Démocratique du Congo

20.11. Annexe
- Annexe A : Plan

20.12. Publicité

Toute décision relative à une quelconque publicité sur la Société (média, communiqué de
presse, spot télévisé, site internet …) devra être prise de commun accord par les Associés.

ARTICLE 21. : ENTREE EN VIGUEUR.

Sous réserve de l'approbation du Conseil d'Administration de la GECAMINES et de
l'autorisation de l'Autorité de Tutelle de la GECAMINES, le présent contrat entrera en

vigueur à la date de sa signature par les deux Parties.

Mol les parties au présent Contrat l’ont signé à Lubumbashi, le
Fe , en deux exemplaires originaux, chacune des Parties reconnaissant

EN FOI DE Q
HER

avoir reçu le sien

— ) 4
nn rh
RS d L
NZENGA #
Administrateur-Délégué Génfral : Président du
} |
Pour SWANEFOEL

Jofin SKINNER
Président Admistrateur-Délégué

28
